Citation Nr: 1134145	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an evaluation in excess of 10 percent for muscle strain of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004, and from September 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran testified before the undersigned during a Board hearing held in May 2011.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to an evaluation in excess of 10 percent for muscle strain of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's PTSD diagnosis has been linked to an in-service stressor related to hostile military activity, by a VA examiner, which is consistent with the place, type, and circumstance of the Veteran's service.

3.  A migraine headache disorder preexisted entry onto active duty service but increased in severity during active duty service.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A pre-existing migraine headache disorder was aggravated by active service.  38 U.S.C.A. §§ 1101, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

According to a September 2007 notice, the Veteran's complete service treatment records are unavailable for review.  When a veteran's service records are unavailable, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, this duty increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

In the instant case, the Veteran's claims for entitlement to service connection for PTSD and migraine headaches are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  Service connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The United States Court of Appeals for Veterans Claims held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified - the appellant's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD, stemming from traumatic in-service events, as well as a headache disorder which is etiologically-related to active service.  While viewing the evidence in the light most favorable to the Veteran in this case, the Board finds that evidence of record supports the Veteran's claims.  As such, each appeal must be granted.

Here, the Veteran was initially afforded a VA psychiatric examination in September 2009.  He explained that he was a medical supply specialist with the 172nd Medical Battalion and participated in Operation Iraqi Freedom in Kuwait and Camp Anaconda in Iraq.  The examiner noted that the Veteran was recently seen in June 2009.  At that time, he reported symptoms such as irritability, startle response, flashbacks, nightmares, and hypervigilance.  A global assessment of functioning (GAF) score of 55 was assigned, however PTSD was not diagnosed.  During the VA examination interview, he reported stressors such as SCUD missile warnings, a nearby missile detonation, and mortar attacks on his base.  He reported additional symptoms, such as avoidance, family problems, and social isolation.  PTSD was not diagnosed because, according to the examiner, his symptoms were not sufficient to allow the diagnosis of any active psychiatric disorder.  See VA examination report, September 2009.

However, per VA outpatient treatment reports dated in March and April 2010, the Veteran was diagnosed with PTSD, related to combat, and following a review of his claims file.  

During a November 2010 VA examination, the Veteran reported that he witnessed SCUD missile attacks during his period of active service in Kuwait, and that his unit was under daily mortar attack while at Camp Anaconda in Iraq.  He reported that these attacks would "scare the hell out of me."  He reported symptoms such as re-experiencing traumatic events, nightmares, stress related to triggers, such as the smell of burning material, avoidance, and social difficulty.   Like the VA examiner in September 2009, the November 2010 VA examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, due to the lack of sufficient avoidance or numbing symptoms.  He was diagnosed with a mood disorder with depressive features and assigned a GAF of 60.  See VA examination report, November 2010.

The Board has considered September 2009 and November 2010 VA examination reports which did not diagnose PTSD.  This evidence is clearly against the claim.  The Board has also considered the Veteran's credible testimony before the undersigned, as well as the March and April 2010 VA outpatient treatment records which include a diagnosis of PTSD.  Given that the evidence is essentially in equipoise regarding the question of a diagnosis of PTSD, the Board will afford the Veteran the benefit of the doubt and finds that he is diagnosed with PTSD.  As such, VA medical evidence dated after the Veteran was discharged from service satisfies the first and second elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service.

With regard to the third element (a link between the Veteran's diagnosis and an in-service stressor), the Board observes that the above-referenced VA examination report diagnosed PTSD based upon the Veteran's claimed in-service stressor, in that it noted the Veteran's diagnosis was "combat related."  See VA outpatient report, April 2010.  Further, a stressor verification inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) revealed that, during the period of time the Veteran was stationed in Iraq (January 2003-April 2004), Camp Anaconda sustained mortar attacks on July 3, 2003; July 16, 2003; August 9, 2003; and September 6, 2003.  However, JSRRC was unable to verify the location of the 172nd Medical Battalion in Iraq.

Because the Veteran's MOS was "Medical Logistics" (see VA Form DD-214), and because the Veteran's stressor statement involved encountering hostile fire during a period of time when he was stationed in Iraq and during which the base where claimed to be stationed received regular mortar fire, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  Therefore, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor in this instance.  Because verification of his alleged PTSD stressors is not required, and because the Veteran has a diagnosis of PTSD linked to a claimed, in-service stressor, the Board finds that service connection for PTSD is warranted.  

As to the Veteran's remaining claim, records indicate that the Veteran has a current diagnosis of a migraine headache disorder.  Following a VA examination in October 2007, the Veteran was diagnosed with migraine headaches, with onset prior to active military service, which was aggravated during active military service (based on reports by the Veteran that the frequency of migraine headaches increased from once every six months to once every month).  The Veteran also reported periods of incapacitation lasting several hours during each occurrence.  Further, a VA outpatient treatment report, dated May 2010, noted that the Veteran's headaches began during his teens, but then worsened during his tour of duty in Iraq.

For the purpose of establishing service connection, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In the present case, the Veteran's active duty service treatment records are unavailable.  However, the presumption of soundness has been rebutted by the Veteran's own history, to include his Board hearing testimony in which he noted that he experienced migraine headaches prior to his deployment to Iraq, as well as multiple medical reports noting that the Veteran had headaches in high school.  See Transcript, p. 25.  The Veteran noted that, following that tour, his migraines occurred with increased frequency.  See Transcript, p. 26.  As such, the presumption of soundness has been rebutted, in that there is current evidence, from the Veteran, that his headaches preexisted service, but there remains a question of whether the evidence clearly and unmistakably demonstrates that the Veteran's headache disorder was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  In this case, however, based upon the Veteran's reports, two VA medical examiners have determined that his headache disorder increased in severity during and after his period of active service in Iraq, and therefore was aggravated during his period of active duty.

In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as the frequency of migraine headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Board has determined that the Veteran is competent to report the onset, and worsening, of his disorder.  The Veteran's reports that he has experienced headaches prior to active duty, and that he experienced these symptoms in higher frequency during his period of active duty and since separation from service, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because headaches are "subjective," their existence is generally determined by whether or not the Veteran claims to experience them.  

Further, although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Therefore, the relationship between current headache symptoms and those reported during active duty is one as to which the Veteran, as a lay person, is competent to observe.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999).  Moreover, because two VA examiners in this provided a diagnosis of migraines along with a positive opinion as to the etiology thereof, based on the Veteran's competent assertions, as well as the inherently subjective nature of headache symptomatology, the Board finds that the preexisting headache disorder was permanently aggravated as a result of service.  

As such, the Board concludes that a grant of service connection for migraine headaches, on the basis of aggravation, is warranted. 


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.

Entitlement to service connection for migraine headaches, on the basis of aggravation, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the remaining issue on appeal.

The Board notes that the Veteran was most recently afforded a VA examination to address the severity of his service-connected back disability in March 2009.  Since that time, the Veteran underwent a procedure in which a subcutaneous stim was inserted so as to provide pain relief through electrical stimulation.  See Operation Report, April 1, 2011.  Further, during the Veteran's Board hearing, he testified that his back symptoms had worsened since his most recent VA examination, and that he was no longer able to work due to pain and high doses of medication for his back disability.  See Transcript, p. 6.

In addition, the Board finds that a new VA medical opinion is necessary in order to determine whether the Veteran's current diagnosis of peripheral neuropathy, or any other diagnosed neurological impairment, is part and parcel of or cannot be disassociated from his lumbosacral strain. Therefore, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus an additional VA medical opinion is necessary in order to adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in the appropriate specialty or specialties.  The claims file, including a copy of this remand, should be provided to any examiner for review and the report should reflect that such review occurred.  Upon review of the record, the examiner must (1) identify all current lumbosacral diagnoses that are found to be etiologically-related to the Veteran's service-connected lumbar strain; (2) determine the current severity of the Veteran's service-connected disability and any diagnosed disorder found to be related thereto, and (3) determine whether the Veteran's service-connected back disability, and any other related disorder, renders the Veteran incapable of maintaining gainful employment.

2.  Thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


